ON APPELLANT’S MOTION TO REMAND

PER CURIAM.
Appellant William Wagner, the claimant in the workers’ compensation proceedings below, moves for an order remanding this cause to the Judge of Compensation Claims (JCC) for a hearing de novo, showing that a transcript of the final hearing cannot be produced for inclusion in the record on appeal. Appellant appends to this motion a letter from the executive secretary of the JCC, indicating that the audiotape of the hearing has been lost, and that the JCC is now sitting as a county court judge. As a consequence of the JCC’s unavailability, the parties will be unable to secure his approval of a statement of evidence and proceedings in lieu of a transcript, as provided for by Florida Rule of Appellate Procedure 9.200(b)(4). Accordingly, we grant the motion to remand, vacate the final order being appealed herein, and remand for a hearing de novo. See Arnold Lumber Co. v. Harris, 469 So.2d 786 (Fla. 1st DCA 1984).
*695ORDER VACATED and CAUSE REMANDED.
BARFIELD, C.J., and ERVIN and KAHN, JJ., concur.